Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.84(h)(5) because Figures 2A, 2B, 3A, and 3B show(s) modified forms of construction in the same view.  Figures 2B and 3A show multiple views with distinct elements.  Figure 2A doesn’t have a bracket indicating that it is an exploded view.  Figure 3B has brackets that encompass only half of the views such that it would seem that two separate figures are being illustrated. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 15, lines 13-14 of the specification, the language refers to Figures 3A and 3B as cross-sectional views, but these figures appear to be merely side views.  Cross-sectional views are views where the features are cut through and the cut through features are indicated with cross hatching.
Appropriate correction is required.
Claim Objections
Claims 11 and 15 are objected to because of the following informalities:  
Regarding claim 11, on line 4, the language “via housing” is considered to be grammatically awkward.  It would be clearer to modify this language to say ---via the housing.  
Regarding claim 15, on line 2, the language “comprising following steps” is considered to be grammatically awkward.  It could be made clearer to modify it to ---comprising the following steps---. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 15, lines 4 and 12, the language “sealing means” invokes a Section 112(f) interpretation.  The corresponding structures are silicone materials (see page 6 of the specification), and O-rings as shown in Figures 2A-3B and described on pages 6, 8, and 10 of the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-4 and 6-15, on line 3 of base claim 2 and lines 4, 11, and 13 of claim 14, the term “sensibly” renders the scopes of the claims unclear because it is a term of relative degree that does not have any standard of measuring that degree; see MPEP 2173.05(b) (I).  There is no guidance in the specification that can be used to measure the degree to which the term “sensibly” modifies the associated term.  Claims 4, 12, and 14 also contain the term “sensibly.”  Claims 3, 6-11, 13, and 15 depend directly or indirectly from a claim that contains the indefinite term.
Regarding claim 3, on line 3, the phrase "preferably both sides" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, on line 2 and claim 13, on line 2, the language “which comprises” is not clear because it is not clear whether the “comprises” replaces the “comprises” of the base claim or is merely attempting to add additional elements or features.  In order to overcome this rejection, the Examiner suggests changing “comprises” to ---further comprises---.
Regarding claim 6, the language “adapted to fluid communication” is not clear and not understood.
Regarding claim 8, on line 3 and claim 14, on line 7, the language “at their free end” lacks clear antecedent basis.
Regarding claim 12, “the intermediate washer” lack antecedent basis.
Regarding claim 13, on lines 3-4, the phrase "preferably comprising protrusions . . . " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kapral (US 3,313,289).  Kapral anticipates the claim language where:
The implantable chamber as claimed is the implant chamber (10) of Kapral (see Figures 1-4);
The inner space as claimed is the hollow chamber of Kapral (see column 2, line 2);
The semi-permeable membranes as claimed are membranes (28) and (30) of Kapral that are described as permeable only to some materials (see column 2, lines 1-27);
The washers as claimed are the washers (16) and (18) of Kapral, and
The clipped together feature as claimed is provided by clips (20) and (22) that are described on column 2, lines 15-27 of Kapral.
                
    PNG
    media_image1.png
    573
    444
    media_image1.png
    Greyscale

Regarding claim 2, the intermediate washer as claimed is the ring (14) of Kapral.
Regarding claim 3, the protrusions as claimed are the tubes (24) and (26) of Kapral.
Regarding claim 12, “the intermediate washer” as claimed lacks antecedent basis from claim 1 so it is not given patentable weight.  Nonetheless, one is provided in the form of ring (14) of Kapral.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kapral (US 3,313,289) in view of Brauker et al (US 5,314,471; hereafter referred to as BR) or Clark, Jr. (US 6,343,225; hereafter referred to as CK).
Kapral meets the claim language as explained in the Section 102 rejection but does not disclose sealing components disposed between the washers and membranes as claimed.  BR (see Figures 2-9 and column 6, lines 29-60) or CK (see Figure 1 and column 6, lines 30-67), from the same art of endeavor, teaches that it was known to the art to utilize sealing components in the form of rings between membranes and adjacent components.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a sealing component or ring between the washers and membranes of Kapral to provide a larger hollow space when needed for the particular application.  Furthermore, the combining of the prior art elements would yield a predictable result being that all the elements involved are simple structural elements.
Allowable Subject Matter
Claims 4, 6-11, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Piranda (US 8,834,979) is cited because it discloses a central foil with protuberances.  Mitrani et al (CA 2279996) is cited to teach the state of the art; see Figures 1a to 3.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774